 

CNL Strategic Capital, LLC 8-K [cnl-8k_071520.htm]

 

Exhibit 10.5

 



PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made and entered into
as of the 15th day of July, 2020, by and between CNL STRATEGIC CAPITAL, LLC, a
Delaware limited liability company whose address is 450 South Orange Avenue,
Suite 1400, Orlando, Florida 32801 (“Pledgor”), and UNITED COMMUNITY BANK DBA
SEASIDE BANK AND TRUST, whose address is 201 South Orange Avenue, Suite 1350,
Orlando, FL 32801 (“Secured Party”);

 

W I T N E S S E T H:

 

WHEREAS, Secured Party has made available to CNL Strategic Capital B, Inc.
(“Borrower”) a confirmed guidance line of credit loan in the original principal
amount of Twenty Million and No/100 Dollars ($20,000,000.00) (the “Loan”) to and

 

WHEREAS, the Loan is evidenced by that certain Amended and Restated Promissory
Note of even date herewith in the original principal amount of $20,000,000 made
by Borrower to Secured Party (the “Note”); and

 

WHEREAS, to induce Secured Party to make the Loan, Pledgor wishes to grant to
Secured Party a security interest in and a lien and encumbrance upon the
Collateral more particularly hereinafter described.

 

NOW THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter set forth and for other good and valuable considerations,
the parties hereto agree as follows:

 

1.            Creation of Security Interest: To secure the performance and
payment of the obligations of Borrower to Secured Party pursuant to the Note and
related loan documents, Pledgor hereby grants to Secured Party a present
security interest in the Collateral described below, and in its expectancy to
acquire Collateral in the ordinary course of its business.

 

2.            Collateral: The Collateral of this Agreement consists of any
Subscription Agreement Funds. “Subscription Agreement Funds” is defined to mean
any and all capital raised from investors for the benefit of Pledgor, less
amounts retained by transfer agents, paid to placement agents, or similar
amounts deducted in the ordinary course of such transactions.

 

3.            Protection of Security Interest: Pledgor shall take any and all
steps reasonably necessary to protect the priority of the security interest
granted herein, and in pursuance of this obligation, Pledgor agrees that:

 

a.            Pledgor will sign and execute, alone or with Secured Party, any
Financing Statement, amended Financing Statement, Renewal or Continuation of
Financing Statement or other document or procure any documents and pay all
connected costs, necessary to protect the security interest granted under this
Agreement against the rights or interests of third persons.

 



 

 

 

b.           Pledgor will reimburse Secured Party, on demand, for all costs,
including reasonable attorneys’ fees, incurred for any action taken by Secured
Party to remedy a default of Borrower which Secured Party elects pursuant to its
rights under this Agreement.

 

4.            Secured Party’s Obligations: Secured Party shall pay and advance
to Borrower the funds evidenced by the Note and secured by this Agreement; said
funds to be advanced from time to time in accordance with the Amended and
Restated Loan Agreement of even date herewith between Borrower and Lender
regarding the Loan (the “Loan Agreement”).

 

5.            Default: Misrepresentation or misstatement in connection with,
noncompliance with or nonperformance of Borrower or Pledgor’s obligations or
agreements under this Agreement, the Note, the Loan Agreement or any other loan
document executed in connection therewith, shall constitute a default under this
Agreement. In addition, Pledgor shall be in default of this Agreement if
Borrower or any guarantor of the Loan shall (a) consent to the appointment of a
receiver, trustee or liquidator of all or a substantial part of Borrower’s or
Guarantor’s assets, or (b) be adjudicated as bankrupt or insolvent, or file a
voluntary petition in bankruptcy, or admit in writing its inability to pay its
debts as they become due, or (c) make a general assignment for the benefit of
creditors, or (d) file a petition or answer seeking reorganization or
arrangement with creditors, or to take advantage of any insolvency law, or (e)
file an answer admitting the material allegations of a petition filed against
the Borrower in any bankruptcy, reorganization or insolvency proceeding, or (f)
itself take action for the purpose of effecting any of the foregoing, or (g) if
any order, judgment or decree shall be entered upon an application of a creditor
or Borrower by a Court of competent jurisdiction approving a petition seeking
appointment of a receiver or trustee of all or a substantial part of the
Borrower’s assets and such order, judgment or decree shall continue unstayed and
in effect for a period of thirty (30) days.

 

6.            Consequences of Default: Upon the occurrence and during the
continuance of any such default referred to in Paragraph 5 above or at any time
thereafter, Secured Party may, at its option, declare all indebtedness secured
hereby to be immediately due and payable without demand or notice of any kind
whatsoever, and such indebtedness thereupon shall immediately become and be due
and payable without demand or notice, but with such adjustments, if any, with
respect to interest or other charges as may be provided for in the Note, Loan
Agreement or other written agreements between Borrower and Secured Party.

 

7.             Secured Party’s Rights and Remedies: Secured Party shall have
available to it the following rights and remedies:

 

a.            Right to Assign: Secured Party may assign this Agreement, and if
Secured Party does so, the Assignee shall be entitled to the performance of all
of Pledgor’s obligations and agreements hereunder and to all the rights and
remedies of Secured Party hereunder, and Pledgor expressly agrees that it will
not assert any claims or defenses they may have against Secured Party against
the Assignee except those granted in this Agreement.

 



2 

 

 

b.            Right of Enforcement: Secured Party shall have and may exercise
any and all rights of enforcement and remedies before or after default afforded
to a Secured Party under the Uniform Commercial Code in force in the State of
Florida as of the date of this Agreement or the date of Borrower’s default,
together with any and all other rights and remedies otherwise provided and
available to Secured Party by law; and, in conjunction with and in addition to
those rights, at Secured Party’s discretion, Secured Party may:

 

(i)            Waive any default or remedy any default in any reasonable manner
without waiving its rights and remedies upon default and without waiving any
other prior or subsequent default;

 

(ii)           Exercise its rights under any financing statements filed in
connection herewith in the same proceeding.

 

8.            Rights and Remedies of Pledgor: Pledgor shall have all the rights
and remedies during the continuance of any default as provided in the Uniform
Commercial Code in force in the State of Florida at the date of this Agreement,
together with all other rights and remedies provided by law.

 

9.            Additional Agreements and Affirmations of Pledgor: Pledgor agrees,
affirms and warrants that all information supplied and statements made by
Pledgor in any financial or credit statements or applications for credit prior
to the execution of this Agreement are true and correct in all material respects
as of the date hereof and that at the time Secured Party’s security interest
attaches to any of the Collateral or its proceeds, Pledgor will be the lawful
owner of the Collateral with full right and authority to transfer any interest
therein, and that Pledgor will make such further assurances as to prove title to
the Collateral in Pledgor as may be reasonably required and will defend the
Collateral and its proceeds against the lawful claims and demands of all persons
whomsoever, and, further, Pledgor affirms and warrants that no Financing
Statement covering the Collateral or its proceeds is on file in any public
office and that, except for the security interest granted in this Agreement,
there is no adverse lien, security interest or encumbrance in or on the
Collateral.

 

10.          Mutual Agreements: Pledgor and Secured Party mutually agree as
follows:

 

a.            “Borrower,” “Pledgor” and “Secured Party” as used in this
Agreement include the successors and assigns of those parties and shall be
interpreted to mean the singular, plural, feminine, masculine or neuter as the
context shall require or admit.

 

b.            The law governing this Agreement shall be that of the State of
Delaware.

 

c.            This Agreement includes all amendments and supplements thereto and
all assignments thereof, but neither Pledgor nor Secured Party shall be bound by
an undertaking not expressed in writing.

 



3 

 

 

d.            If any notification of intended disposition of any of the
Collateral is required by law, such notification, if mailed, shall be deemed
reasonable and properly given if mailed at least seven (7) days prior to the
date of such disposition, postage prepaid, addressed to Pledgor at the address
of Pledgor appearing on the records of Secured Party.

 

e.            The provisions of this Agreement are cumulative and are in
addition to, and not in substitution for, the provisions of the Note and Loan
Agreement.

 

IN WITNESS WHEREOF, the parties have caused these presents to be executed as of
the day and year first above written.

 

PLEDGOR:

 





  CNL STRATEGIC CAPITAL, LLC, a Delaware limited liability company       By: /s/
Tammy J. Tipton   Name:  Tammy J. Tipton   Title: Chief Financial Officer and
Treasurer

 

STATE OF FLORIDA

 

COUNTY OF ORANGE

 

Sworn to and subscribed before me ___ in person ___ by remote online notary the
____ day of July, 2020, by Tammy J. Tipton, as Chief Financial Officer and
Treasurer of CNL STRATEGIC CAPITAL, LLC, a Delaware limited liability company in
such capacity on behalf of the company. She is personally known to me or
produced driver’s license as identification. 



(NOTARY SEAL)     Notary Public Signature       (Name typed, printed or stamped)
  Notary Public, State of Florida

  Commission No.:  

  My Commission Expires:  



 

4 

 

  



  SECURED PARTY:       UNITED COMMUNITY BANK DBA SEASIDE BANK AND TRUST        
By:   Name:  David C. Wooten   Title: Client Advisor

 

5 